Citation Nr: 0702444	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis, 
left ankle, with tendon tearing (claimed as arthritis and 
tendon tear).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 




INTRODUCTION

The veteran served with the Special Philippine Scouts from 
June 1946 to March 1949.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which declined to reopen the veteran's 
service connection claim for osteoarthritis, left ankle, with 
tendon tearing.  The RO issued a notice of the decision in 
June 2005 and the veteran timely filed a Notice of 
Disagreement (NOD) that same month.  Subsequently, in August 
2005 the RO provided a Statement of the Case (SOC), and 
thereafter, in September 2005, the veteran timely filed a 
substantive appeal.

The veteran requested a Central Office hearing on this 
matter, but none was held as he failed to appear at the 
required time.  

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c), 
which was granted in January 2007.

While the RO declined to reopen the veteran's claim, the 
Board must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The RO denied the veteran's service connection claim for 
osteoarthritis, left ankle, with tendon tearing, in a May 
2002 decision; the veteran did not appeal that decision.  

3.	The evidence submitted since the May 2002 decision 
includes photocopies of a March 1990 rating decision, a 
March 1991 VA letter, and a 2004 edition of a booklet 
entitled, "Federal Benefits for Veterans and 
Dependents," as well as a letter from the veteran's 
private physician indicating that he treated the veteran 
for a tendon tear in June 2000.  Even when viewed in a 
light most favorable to the veteran, this evidence is not 
new and does not raise a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.	The May 2002 RO decision that denied the veteran's service 
connection claim for osteoarthritis, left ankle, with 
tendon tearing, is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104, 20.1103 (2006).

2.	Because the evidence presented since the May 2002 RO 
decision is not new and material, the claim for service 
connection for osteoarthritis, left ankle, with tendon 
tearing, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.104, 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In addition, in a recent decision, the Court held that, in 
the context of reopening a claim, as here, in addition to 
providing notice of what evidence is needed to reopen the 
claim, VA must also provide  notice of the information and 
evidence required to substantiate the veteran's entitlement 
to the underlying compensation benefit.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Thus, in order to comply with VCAA 
in this context, the RO must apprise the veteran of what 
constitutes "new and material evidence," as well as what 
evidence will support the underlying claim.  Id., at 9.      

The March 2005 letter from the RO satisfies these mandates.  
It informed the veteran that he must offer new and material 
evidence in support of his claim and defined these terms.  
This letter further apprised the veteran of the type of 
evidence needed to support his underlying service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter also specifically asked the veteran to provide VA with 
any other supporting evidence or information in his 
possession.  The Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board also determines that the 
March 2005 letter satisfied the Kent requirements by 
apprising the veteran of both the new and material evidence 
standard as well as the information required to substantiate 
his entitlement to the underlying compensation benefits.  
Kent, 20 Vet. App. at 9.  

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the May 2005 
correspondence.  Despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board's determination that the 
veteran has failed to submit new and material evidence 
renders moot any question about a different disability rating 
and effective date.  Also, the RO provided notice of these 
two Dingess elements in a July 2006 letter.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the June 
2005 RO decision that is the subject of this appeal in its 
March 2005 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion, according to 38 C.F.R. § 3.159(c)(4)(iii), 
the duty to provide a medical opinion in a claim to reopen a 
finally adjudicated issue, as in this case, applies "only if 
new and material evidence is presented or secured."  
38 C.F.R. § 3.159(c)(4)(iii).  Because the Board has 
determined that the veteran has not presented new and 
material evidence to reopen the claim, the RO had no duty to 
provide a medical opinion.  The Board thus finds that VA has 
no further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his March 2005 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.    

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Discussion
In the instant case, the RO rendered a decision denying the 
veteran's service connection claim for osteoarthritis, left 
ankle, with tendon tearing in May 2002, and it supplied a 
notice of this decision.  The veteran, however, failed to 
file an NOD.  Accordingly, the Board determines that this 
decision qualifies as a "final" decision within the meaning 
of 38 U.S.C.A. § 7105(c).  The Board, therefore, lacks 
jurisdiction to entertain the veteran's June 2005 claim for 
service connection relating to osteoarthritis, left ankle, 
with tendon tearing, unless, pursuant to 38 U.S.C.A. § 5108 
and 38 C.F.R. § 3.156(a), he supplies new and material 
evidence with respect to the claim that had previously and 
finally been disallowed in May 2002.  The Board therefore 
will examine the evidence submitted subsequent to this 
decision to ascertain whether the veteran's claim may be 
reopened.  

Post-May 2002 Record
In October 2004 the veteran submitted a claim for non-service 
connected pension benefits.  In November 2004 he offered a 
copy of pages from VA's 2004 Federal Benefits for Veterans 
and Dependents pertaining to pension benefits.  

In January 2005 the veteran submitted copies of a VA letter, 
dated March 1991, and a previously filed substantive appeal, 
dated March 1991.    

In a letter dated February 2005, the veteran indicated that 
VA should classify his disabilities as those aggravated by 
military service.  He further commented that the constant 
wearing of combat boots during service caused blisters on a 
laceration of the left leg Achilles tendon, thus tearing the 
left tendon.  With this correspondence, he submitted a copy 
of a March 1990 rating decision, which determined that the 
veteran was not service connected for a left leg disability 
and arthritis.

In June 2005 the veteran again submitted a copy of a page 
relating to pension from VA's 2004 Federal Benefits for 
Veterans and Dependents.

In September 2005 the veteran again provided copies of a 
portion of the March 1990 rating decision as well as a copy 
of his previous February 2005 letter.  He stated in his 
substantive appeal that the RO had not considered his 
argument regarding aggravation of his left ankle disability.  

In October 2006, the veteran offered copies of his June 2005 
NOD; September 2005 substantive appeal; the February 2005 
letter; and excerpts from the March 1990 RO decision.  In 
addition, at this time the veteran submitted a letter from 
his private physician, Dr. V.D.O., who certified that he had 
treated the veteran in June 2000 for a tendon tear (Achilles 
tendon).  

The veteran has not offered any additional evidence in 
support of his claim to reopen.

The Board determines that the veteran has not submitted new 
and material evidence with respect to his service connection 
claim for osteoarthritis, left ankle, with tendon tearing.  
Fortuck, 17 Vet. App. at 178 ("In order to meet [statutory 
and regulatory] requirement[s], the evidence 'must be both 
new and material.' Smith (Russell) v. West, 12 Vet. App. 312, 
314 (1999)") (Emphasis in original).  Some of this evidence, 
namely, the copies of the 1990 RO decision and 1991 VA letter 
and substantive appeal, is not "new," as it is merely 
redundant of the evidence contained in the record prior to 
May 2002.   

Other evidence, such as the excerpt from the 2004 edition of 
the federal benefits booklet regarding pension benefits, is 
not material to the instant issue, as it does not relate to 
an unestablished fact necessary to substantiate the veteran's 
underlying service connection claim.  The letter from Dr. 
V.D.O., which reflects treatment for a tendon tear in 2000, 
while new, likewise is not material because it does not 
pertain to an unestablished fact needed to establish the 
veteran's service connection claim; this letter offers no 
nexus opinion and does not otherwise relate the veteran's 
current left ankle disability to his service.  None of this 
evidence raises a reasonable possibility of substantiating 
the veteran's underlying claim.  

Finally, the Board recognizes that the veteran has claimed in 
his February 2005 and September 2005 letters that the RO 
failed to consider whether his claimed left ankle and tendon 
disability was aggravated by his active service.  However, 
the mere "presentation of new arguments based on evidence 
already of record at the time of the previous decision does 
not constitute the presentation of new evidence."  Untalan 
v. Nicholson, 20 Vet. App. 467, 470 (2006).  Accordingly, the 
Board declines to reopen the veteran's claim.      
  
Because the Board has not reopened the claim, it lacks 
jurisdiction to entertain the claim, and therefore it need 
not make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  


ORDER

As new and material evidence has not been received, the 
veteran's application to reopen the claim for service 
connection for osteoarthritis, left ankle, with tendon 
tearing, is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


